DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 11, 12, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow et al (Fig. 3a) in view of Ilkov et al (Fig. 5).
Exactly same as the previous office action. Applicant should explain at least what is difference between the independent claim limitations and prior art examiner used to reject the claims (In other words, applicant didn’t explain why the claim limitations are distinguished over the prior art examiner used in the rejections.). Examiner gives applicant an another opportunity to submit the such arguments.


Allowable Subject Matter
Claims 2-4, 7-10, 13-16, 19, 20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant should explain at least what is difference between the independent claim limitations and prior art examiner used to reject the claims (In other words, applicant didn’t explain why the claim limitations are distinguished over the prior art examiner used in the rejections.).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2721